440 F.2d 791
3 Fair Empl.Prac.Cas.  309, 3 Empl. Prac. Dec.P 8179,65 Lab.Cas.  P 11,653
Angelo J. PERRINO, individually and on behalf of all otherssimilarly situated, Plaintiff-Appellant,v.SOUTHERN BELL TELEPHONE AND TELEGRAPH COMPANY, andCommunication Workers of America, Local 3107,Defendants-Appellees.
No. 31008 Summary Calendar.*
United States Court of Appeals, Fifth Circuit.
March 15, 1971.

Joel Hirschhorn, Abramson, Rosenthal & Hirschhorn, P.A., Miami, Fla., for appellant.
Vincent L. Sgrosso, Atlanta, Ga., Hubert F. Owens, Walton, Lantaff, Schroeder, Carson & Wahl, John H. Wahl, Jr., Miami, Fla., for Southern Bell Tel. & Tel. Co.
Charnelle H. Summers, Jr., Miami, Fla., John Leon Adair, Adair, Goldthwaite, Stanford & Daniel, Atlanta, Ga., for appellee Communications Workers of America, Local 3107.
Before BELL, AINSWORTH and GODBOLD, Circuit Judges.
PER CURIAM:

Affirmed. See Local Rule 21.1

1
*Rule 18, 5 Cir.;  Isbell Enterprises, Inc. v. Citizens Casualty Company of New York et al., 5th Cir. 1970, 431 F.2d 409, Part I.



1
 See N.L.R.B. v. Amalgamated Clothing Workers of America, 5 Cir. 1970, 430 F.2d 966